— Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered July 7, 1983, convicting him of assault in the second degree, upon a jury verdict, and sentencing him to an intermittent term of imprisonment of one year, to be served on weekends. H Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to an intermittent term of imprisonment of three months, to be served on weekends. As so modified, judgment affirmed, and matter remitted to the Supreme Court, Kings County, to specify the first and last dates upon which defendant is to be incarcerated under such sentence in accordance with section 85.00 (subd 4, par [a], cl [IV]) of the Penal Law and for further proceedings pursuant to CPL 460.50 (subd 5). 11 Under the circumstances of this case, the sentence was excessive to the extent indicated. Bracken, J. P., Weinstein, Brown and Niehoff, JJ., concur.